DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

First Action Interview Pilot Program
A request for participation in the First Action Interview Pilot Program was filed on 12/13/2019.  In response, a Pre-Interview Communication was mailed on 03/14/2022.  Since applicant did not timely respond to the Pre-Interview Communication, a First Action on the Merits is being issued herewith per program guidelines.

Status of Claims
Claims 1-20 are pending and presented for examination on the merits.

Information Disclosure Statement
Two information disclosure statement(s) (IDS) were filed on 04/06/2022 and 05/13/2022.  The IDS are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0145266 (A1) to Chen et al. (“Chen”).
Regarding claims 1 and 2, Chen teaches a method of making a weldable aluminum alloy wrought product.  Abstract.  The method includes the following steps: casting an alloy into an ingot (para. [0043]); homogenizing the ingot (para. [0044]); hot working the ingot using a method such as rolling (para. [0045], [0047]), with hot rolling selected to produce a 8 mm gauge product (shate) (para. [0059]) or to produce a sheet or plate (para. [0038]); and solution heat treating (solutionizing) (para. [0048]) at an example temperature of 560oC (para. [0059]).   
The composition of the alloys, in weight percent, is as follows (page 2, tables at left and right columns; para. [0043]; claim 1):
Element
Claim 1
US 2008/0145266 A1
Cu
about 0.6 - 0.9
about 0.1 to 1.3
Si
about 0.8 - 1.3
about 0.2 to 1.15
Mg
about 1.0 - 1.3
about 0.4 to 1.5
Cr
about 0.03 - 0.25
up to about 0.25
Mn
about 0.05 - 0.2
up to 0.7
Fe
about 0.15 - 0.3
about 0.02 to 0.3
Zr
up to about 0.2
up to about 0.25
Sc
up to about 0.2
-------
Sn
up to about 0.25
-------
Zn
up to about 0.9
up to about 0.9
Ti
up to about 0.1
about 0.06 to 0.19
Ni
up to about 0.07
-------
impurities
up to about 0.15
total < 0.20
Al
present
balance


The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Regarding claim 6, cold working, such as cold rolling, can follow the hot working step.  Para. [0047], [0059].
Regarding claim 7, the alloy can be quenched after solution heat treatment.  Para. [0049], [0059].
Regarding claim 8, an aging step may be carried out.  Para. [0051], [0059].
Regarding claim 9, aging can take place between 150oC and 210oC (para. [0051]), which falls within the claimed range.
Regarding claim 10, Chen teaches a method of making a weldable aluminum alloy wrought product.  Abstract.  The method includes the following steps: casting an alloy into an ingot (para. [0043]); homogenizing the ingot (para. [0044]); hot working the ingot using a method such as rolling (para. [0045], [0047]), with hot rolling selected and followed by cold rolling (producing a rolled product); and solution heat treating (solutionizing) (para. [0048]) at an example temperature of 560oC (para. [0059]).   
The composition of the alloys, in weight percent, is as follows (page 2, tables at left and right columns; para. [0043]; claim 1):
Element
Claim 10
US 2008/0145266 A1
Cu
about 0.5 - 2.0 
about 0.1 to 1.3
Si
about 0.5 - 1.5
about 0.2 to 1.15
Mg
about 0.5 - 1.5
about 0.4 to 1.5
Cr
about 0.001 - 0.25
up to about 0.25
Mn
about 0.005 - 0.4
up to 0.7
Fe
about 0.1 - 0.3
about 0.02 to 0.3
Zr
up to about 0.2
up to about 0.25
Sc
up to about 0.2
-------
Sn
up to about 0.25
-------
Zn
up to about 4.0
up to about 0.9
Ti
up to about 0.15
about 0.06 to 0.19
Ni
up to about 0.1
-------
impurities
up to about 0.15
total < 0.20
Al
present
balance


The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Regarding claim 11, the composition of the alloys, in weight percent, is as follows (page 2, tables at left and right columns; para. [0043]; claim 1):
Element
Claim 11
US 2008/0145266 A1
Cu
about 0.5 - 1.8
about 0.1 to 1.3
Si
about 0.5 - 1.0
about 0.2 to 1.15
Mg
about 0.6 - 1.2
about 0.4 to 1.5
Cr
about 0.05 - 0.2
up to about 0.25
Mn
about 0.05 - 0.25
up to 0.7
Fe
about 0.1 - 0.3
about 0.02 to 0.3
Zr
up to about 0.4
up to about 0.25
Sc
up to about 0.15
-------
Sn
up to about 0.15
-------
Zn
up to about 0.4
up to about 0.9
Ti
up to about 0.15
about 0.06 to 0.19
Ni
less than 0.05
-------
impurities
up to about 0.15
total < 0.20
Al
present
balance


Regarding claim 12, the composition of the alloys, in weight percent, is as follows (page 2, tables at left and right columns; para. [0043]; claim 1):
Element
Claim 12
US 2008/0145266 A1
Cu
about 0.6 - 1.7
about 0.1 to 1.3
Si
about 0.5 - 0.9
about 0.2 to 1.15
Mg
about 0.7 - 1.1
about 0.4 to 1.5
Cr
about 0.05 - 0.15
up to about 0.25
Mn
about 0.1 - 0.2
up to 0.7
Fe
about 0.1 - 0.3
about 0.02 to 0.3
Zr
up to about 0.1
up to about 0.25
Sc
up to about 0.1
-------
Sn
up to about 0.1
-------
Zn
up to about 0.25
up to about 0.9
Ti
up to about 0.15
about 0.06 to 0.19
Ni
less than 0.05
-------
impurities
up to about 0.15
total < 0.20
Al
present
balance


Regarding claim 13, the Si to Mg ratio of inventive example nos. C, D, and E (Table 1) are 0.96:1, 0.95:1, and 0.94:1, respectively, which fall within the claimed range.
Regarding claim 14, the excess Si content of inventive example nos. C, D, and E (Table 1) are 0.048, 0.057, and 0.045, respectively, which fall within the claimed range.
Regarding claim 15, the homogenization can be a carried out in a single step at a temperature of 490-580oC.  Para. [0054].
Regarding claim 19, the product can be a sheet or plate.  Para. [0038].  
Regarding claim 20, Chen teaches a method of making a weldable aluminum alloy wrought product.  Abstract.  The method includes the following steps: casting an alloy into an ingot (para. [0043]); homogenizing the ingot (para. [0044]); hot working the ingot using a method such as rolling (para. [0045], [0047]), with hot rolling selected to produce a 8 mm gauge product (shate) (para. [0059]) or to produce a sheet or plate (para. [0038]); and solution heat treating (solutionizing) (para. [0048]) at an example temperature of 560oC (para. [0059]).   
The composition of the alloys, in weight percent, is as follows (page 2, tables at left and right columns; para. [0043]; claim 1):
Element
Claim 20
US 2008/0145266 A1
Cu
about 0.9 - 1.5
about 0.1 to 1.3
Si
about 0.7 - 1.1
about 0.2 to 1.15
Mg
about 0.7 - 1.2
about 0.4 to 1.5
Cr
about 0.06 - 0.15
up to about 0.25
Mn
about 0.05 - 0.3
up to 0.7
Fe
about 0.1 - 0.3
about 0.02 to 0.3
Zr
up to about 0.2
up to about 0.25
Sc
up to about 0.2
-------
Sn
up to about 0.25
-------
Zn
up to about 0.2
up to about 0.9
Ti
up to about 0.15
about 0.06 to 0.19
Ni
up to about 0.07
-------
impurities
up to about 0.15
total < 0.20
Al
present
balance


The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claims 1 and 10 above, and further in view of US 4,589,932 to Park (“Park”).
Regarding claims 3 and 17, Chen is silent regarding the entry and exit temperature for the hot rolling step.  
Park, directed to aluminum wrought alloy products, teaches a hot rolling entry temperature of at least 850oF or more (about 454oC or more), preferably 875-1000oF (about 468-538oC) to reduce the grown of magnesium-silicon particles, with the exit temperature is not less than 450oF or 400oF (not less than 204-232oC).  Col. 5, lines 40-50; claim 40.  It would have been obvious to one of ordinary skill in the art to have incorporated the hot rolling entry and exit temperature of Park in the hot rolling operation of Chen because the elevated temperatures disclosed by Park would reduce the growth of precipitated phases during the working process, thereby ensuring uniformity during hot rolling prior to any subsequent aging operation.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1 above, and further in view of WO 2014/168147 (A1) or US 2016/0047021 (A1) to Nakamura et al. (“Nakamura”).
Regarding claims 4 and 5, Chen does not teach an annealing step.  
Nakamura, directed to an aluminum alloy sheet for press forming, teaches incorporating an intermediate annealing step at 300-500oC for 5 hours or less in order to relieve strain.  Para. [0070], [0071.  It would have been obvious to one of ordinary skill in the art to have included an annealing step in the process of Chen in order to remove any strain in the aluminum alloy resulting from the rolling process.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 10 above, and further in view of US 2002/0014290 (A1) to Dif et al. (“Dif”).
Regarding claim 16, Chen teaches homogenizing the ingot in single or in multiple steps at a temperature of 490-580oC (para. [0054]), but does not teach the claimed sequence.
Dif, direct to making Al-Mg-Si alloy structural aircraft components, teaches homogenizing at a temperature of 540-570oC, with homogenization being a single stage or two stages, the second stage higher than the first.  It would have been obvious to one of ordinary skill in the art to have carried out the homogenizing of Chen in a two-stage process with the second stage being at a temperature higher than the first because staged heating would permit gradual heating, particularly in large ingots where it takes longer to heat through the whole body compared to smaller ingots.  Additionally, staged heating would minimize thermal shock in an ingot.  Given Chen’s temperature range is 490-580oC, with an example temperature of 560oC (para. [0059]), it would have been obvious to select a lower temperature from the range, such as 490oC to less than 560oC, to stagger the heating, in view of the Dif’s teaching in order to ensure that the second temperature (560oC) is higher than the first (490oC to less than 560oC).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
June 6, 2022